Exhibit 10.1

 

 

 

EXECUTION VERSION

TERM LOAN AGREEMENT

Dated as of November 10, 2020

among

STRYKER CORPORATION

as Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

and

the Other Lenders Party Hereto

BOFA SECURITIES, INC., and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

  Defined Terms      1  

1.02

  Other Interpretive Provisions      18  

1.03

  Accounting Terms      18  

1.04

  Rounding      20  

1.05

  References to Agreements and Laws      20  

1.06

  Times of Day      20  

1.07

  Divisions      20  

ARTICLE II THE COMMITMENTS AND BORROWINGS

     21  

2.01

  Loans      21  

2.02

  Borrowings, Conversions and Continuations of Loans      21  

2.03

  Prepayments      22  

2.04

  Termination of Commitments      22  

2.05

  Repayment of Loans      22  

2.06

  Interest      23  

2.07

  Fees      23  

2.08

  Computation of Interest and Fees      23  

2.09

  Evidence of Debt      23  

2.10

  Payments Generally; Administrative Agent’s Clawback      24  

2.11

  Sharing of Payments      25  

2.12

  Defaulting Lenders      26  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     27  

3.01

  Taxes      27  

3.02

  Illegality      29  

3.03

  Inability to Determine Rates; LIBOR Successor Rate      29  

3.04

  Increased Cost and Reduced Return; Capital Adequacy; Reserves on LIBOR Rate
Loans      34  

3.05

  Funding Losses      35  

3.06

  Survival      36  

ARTICLE IV CONDITIONS PRECEDENT

     36  

4.01

  Conditions Precedent to Borrowing      36  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     38  

5.01

  Existence, Qualification and Power; Compliance with Laws      38  

5.02

  Authorization; No Contravention      38  

5.03

  Governmental and Third-Party Authorization      38  

5.04

  Binding Effect      38  

5.05

  Financial Statements      38  

5.06

  Litigation      39  

5.07

  No Default      39  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.08

  Environmental Compliance      39  

5.09

  Taxes      39  

5.10

  ERISA Compliance      39  

5.11

  Margin Regulations; Investment Company Act; Anti-Corruption Laws and Sanctions
     40  

5.12

  Disclosure      40  

5.13

  Affected Financial Institutions      41  

ARTICLE VI AFFIRMATIVE COVENANTS

     41  

6.01

  Financial Statements      41  

6.02

  Certificates; Other Information      41  

6.03

  Notices      42  

6.04

  Payment of Taxes      43  

6.05

  Preservation of Existence, Etc.      43  

6.06

  Maintenance of Properties      43  

6.07

  Maintenance of Insurance      43  

6.08

  Compliance with Laws      43  

6.09

  Books and Records      43  

6.10

  Inspection Rights      43  

6.11

  Use of Proceeds      44  

6.12

  Status of Obligations      44  

ARTICLE VII NEGATIVE COVENANTS

     44  

7.01

  Liens      44  

7.02

  Subsidiary Indebtedness      46  

7.03

  Fundamental Changes      47  

7.04

  Dispositions      48  

7.05

  Leverage Ratio      48  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     48  

8.01

  Events of Default      48  

8.02

  Remedies Upon Event of Default      49  

8.03

  Application of Funds      50  

ARTICLE IX ADMINISTRATIVE AGENT

     50  

9.01

  Appointment and Authorization of Administrative Agent      50  

9.02

  Rights as a Lender      50  

9.03

  Exculpatory Provisions      51  

9.04

  Reliance by Administrative Agent      51  

9.05

  Delegation of Duties      52  

9.06

  Resignation of Administrative Agent      52  

9.07

  Non-Reliance on Administrative Agent and Other Lenders      53  

9.08

  No Other Duties, Etc.      53  

9.09

  Administrative Agent May File Proofs of Claim      53  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE X MISCELLANEOUS

     54  

10.01

  Amendments, Etc.      54  

10.02

  Notices; Effectiveness; Electronic Communication      55  

10.03

  No Waiver; Cumulative Remedies; Enforcement      57  

10.04

  Expenses; Indemnity; Damage Waiver      57  

10.05

  Payments Set Aside      59  

10.06

  Successors and Assigns      60  

10.07

  Treatment of Certain Information; Confidentiality      63  

10.08

  Set-off      64  

10.09

  Interest Rate Limitation      64  

10.10

  Counterparts; Integration; Effectiveness      65  

10.11

  Survival of Representations and Warranties      65  

10.12

  Severability      65  

10.13

  No advisory or Fiduciary Responsibility      65  

10.14

  Electronic Execution of Assignments and Certain Other Documents      66  

10.15

  Tax Forms      66  

10.16

  Replacement of Lenders      68  

10.17

  Governing Law; Jurisdiction; Etc.      68  

10.18

  Waiver of Jury Trial      69  

10.19

  USA PATRIOT Act Notice      69  

10.20

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
70  

10.21

  ENTIRE AGREEMENT      70  

10.22

  Acknowledgement Regarding Any Supported QFCs      70  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULES

 

  2.01

Commitments and Applicable Percentages

  5.10(d)

Pension Plans

  7.01

Existing Liens

  7.02

Existing Indebtedness

  10.02

Addresses for Notices

EXHIBITS

 

   

Form of

  A

Loan Notice

  B

Note

  C

Compliance Certificate

  D-1

Assignment and Assumption

  D-2

Administrative Questionnaire

 

iv



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT (this “Agreement”) is entered into as of November 10,
2020, among STRYKER CORPORATION, a Michigan corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquired Indebtedness” means Indebtedness of any Person (a) that is existing at
the time such Person is acquired by, or merged or consolidated with or into, the
Borrower or a Subsidiary of the Borrower or that is secured by an asset (and
only such asset) when such asset is acquired by the Borrower or a Subsidiary,
and (b) that is not created in contemplation of such Person becoming a
Subsidiary or such acquisition.

“Acquisition” means the acquisition of (i) a controlling equity or other
ownership interest in another Person, or (ii) assets of another Person which
constitute all or substantially all of the assets of such Person or of a line or
lines of business conducted by such Person.

“Acquisition Adjustments” means the adjustments to certain financial terms and
computations more particularly described in Section 1.03(c).

“Acquisition Holiday” has the meaning assigned to such term in Section 7.05.

“Administrative Agent” means Bank of America (including its branches and
affiliates) in its capacity as administrative agent under any of the Loan
Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address as the
Administrative Agent may from time to time notify to the Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning set forth in the introductory paragraph hereto.



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the UK Bribery Act
2010.

“Applicable Margin” means, from time to time, for the purpose indicated, the
respective percentages per annum, based upon the Issuer Rating, as set forth
below:

 

Pricing Level

   Issuer Rating
S&P/Moody’s    LIBOR Rate
Loans     Base Rate
Loans  

1

   > A+ / A1      0.975 %      0.000 % 

2

   A / A2      1.050 %      0.050 % 

3

   A- / A3      1.125 %      0.125 % 

4

   BBB+ / Baa1      1.200 %      0.200 % 

5

   < BBB / Baa2      1.275 %      0.275 % 

“Issuer Rating” means, as of any date of determination, the long-term issuer
credit rating as determined by either S&P or Moody’s (collectively, the “Issuer
Ratings”) of the Borrower. In the case of a split rating, the higher rating will
apply (with Pricing Level 1 above being the highest and Pricing Level 5 above
being the lowest), in the case of a multiple split rating, the rating that is
one level lower than the higher rating will apply, and in the case of only one
rating, such rating will apply.

Effective as of the Closing Date, the Applicable Margin shall be based on
Pricing Level 3. Thereafter, each change in the Applicable Margin resulting from
a publicly announced change in the Issuer Rating shall be effective during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change.
Notwithstanding the foregoing, at any time no Issuer Rating exists, the
Applicable Margin shall be based on Pricing Level 5.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time; provided that, in the case
of Section 2.12 when a Defaulting Lender shall exist, “Applicable Percentage”
shall mean the percentage of the Aggregate Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
commitment of each Lender to make Loans has been terminated pursuant to
Section 2.04 or 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be the percentage (carried out to the
ninth decimal place) of the Total Outstandings held by such Lender at the time
of determination. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means each of BofA Securities and Wells Fargo Securities, LLC, in its
capacity as a joint lead arranger and joint bookrunner. Each Arranger, in such
capacity, is not party hereto but shall be entitled to the benefits provided by
this Agreement to the Indemnitees.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, in respect of any Permitted
Securitization Transaction, the net outstanding amount theretofore paid,
directly or indirectly, by a funding source to a Securitization Entity in
respect of the assets sold, conveyed, contributed or transferred or pledged in
connection with such Permitted Securitization Transaction (it being the intent
of the parties that the amount of Attributable Indebtedness at any time
outstanding approximate as closely as possible the principal amount of
Indebtedness which would be outstanding at such time under the Permitted
Securitization Transaction, if the same were structured as a secured lending
agreement rather than an agreement providing for the sale, conveyance,
contribution to capital, transfer or pledge of such assets or interests
therein).

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2019,
and the related consolidated statements of earnings, stockholders’ equity and
cash flows for such fiscal year of the Borrower and its Subsidiaries, including
the notes thereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the Relevant Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus 1⁄2 of 1% and (c) the LIBOR Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the avoidance of doubt, the
LIBOR Rate for any day shall be based on the rate appearing on the applicable
Bloomberg screen page (or, to the extent not available on such page, on any
successor or substitute page of such page as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) at
approximately 11:00 a.m. London time on such day. Any change in the Base Rate
due to a change in the Prime Rate, the Federal Funds Rate or the LIBOR Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Rate or the LIBOR Rate, respectively. For the
avoidance of doubt, if the Base Rate shall be less than 1.00% per annum, such
rate shall be deemed to be 1.00% per annum for purposes of this Agreement.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

3



--------------------------------------------------------------------------------

“BHC Act Affiliate” has the meaning assigned to it in Section 10.22.

“BofA Securities” means BofA Securities, Inc. (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement) and its successors. BofA
Securities is not a party hereto, but shall be entitled to the benefits provided
by this Agreement to the Indemnitees.

“Borrower” has the meaning set forth in the introductory paragraph hereto.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, as to LIBOR Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City and, if such day relates to any interest rate settings
as to a LIBOR Rate Loan, any fundings, disbursements, settlements and payments
in respect of any such LIBOR Rate Loan, or any other dealings to be carried out
pursuant to this Agreement in respect of any such LIBOR Rate Loan, means any
such day that is also a London Banking Day.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Change of Control” means, with respect to any Person, an event or series of
events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such Person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than any member or members of the Stryker Family Group becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the equity securities of such Person entitled to vote for members of
the board of directors or equivalent governing body of such Person on a fully
diluted basis (i.e., taking into account all such securities that such person or
group has the right to acquire pursuant to any option right); or

 

4



--------------------------------------------------------------------------------

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

“Code” means the United States Internal Revenue Code of 1986, as amended, and
all regulations issued pursuant thereto.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower on the Closing Date pursuant to Section 2.01 in an aggregate principal
amount equal to the amount set forth opposite such Lender’s name on Schedule
2.01 or in the Assignment and Assumption or other documentation contemplated
hereby pursuant to which such Lender becomes a party hereto, as applicable.

“Communication” has the meaning assigned to it in Section 10.14.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
plus, without duplication and to the extent deducted in determining such
Consolidated Net Income, (a) the sum of (i) Consolidated Interest Charges,
(ii) the amount of taxes, based on or measured by income, used or included in
determining such Consolidated Net Income, (iii) the amount of depreciation and
amortization expense, (iv) all other non-cash charges (which are not reasonably
likely to be convertible into cash within twelve (12) months of the incurrence
of the charge) and (v) fees, cash charges and other cash expenses paid by the
Borrower or any Subsidiary in connection with any acquisition, disposition,
recapitalization, investment, issuance or repayment of Indebtedness, issuance of
equity interests, refinancing transaction or modification or amendment of any
debt instrument (including any transaction undertaken but not completed), and
minus the following to the extent included in calculating such Consolidated Net
Income, (b) the sum of (i) non-cash gains on sales of assets for such period and
(ii) all other non-cash items increasing Consolidated Net Income (excluding any
such non-cash items to the extent they represent the reversal of an accrual) for
such period, subject to any applicable Acquisition Adjustments.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries, (a) Indebtedness to the extent reflected on
the Borrower’s consolidated balance sheet determined in accordance with GAAP
plus (b) without duplication, all Attributable Indebtedness.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis and without duplication, the sum of (a) all
interest, debt discount, premium payments, commissions, fees, charges and
related expenses of the Borrower and its Subsidiaries in connection with
Indebtedness (including capitalized interest) or in connection with the deferred
purchase price of assets and all discount and/or interest components, fees,
charges and related expenses of the Borrower and its Subsidiaries incurred with
respect to any Permitted Securitization Transaction, in each case to the extent
treated as interest in accordance with GAAP and (b) the portion of rent expense
of the Borrower and its Subsidiaries with respect to such period under capital
leases that is treated as interest in accordance with GAAP, subject to
Acquisition Adjustments.

 

5



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries without giving effect to extraordinary or nonrecurring gains or
losses (excluding from the determination of such income gains or losses from
Dispositions of assets other than those in the ordinary course of business) for
that period, subject to Acquisition Adjustments.

“Consolidated Net Worth” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries plus non-cash charges
associated with the impairment of goodwill of the Borrower and its Subsidiaries
as of that date determined in accordance with GAAP.

“Consolidated Tangible Assets” means, as of any date on which the amount thereof
is to be determined, the total amount of all assets of the Borrower and its
Subsidiaries on a consolidated basis (less depreciation, depletion and other
properly deductible valuation reserves) after deducting, without duplication,
the sum of goodwill, patents, trade names, trademarks, copyrights, franchises,
experimental expense, organization expense, the excess of cost of shares
acquired over book value of related assets and such other assets as are properly
classified as “intangible assets” in accordance with GAAP.

“Consolidated Total Assets” means, as of any date on which the amount thereof is
to be determined, the total amount of all assets of the Borrower and its
Subsidiaries on a consolidated basis (less depreciation, depletion and other
properly deductible valuation reserves).

“Contingent Obligation” means, as to any Person, any obligation, contingent or
otherwise, of such Person guarantying or having the economic effect of
guarantying any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring or holding harmless in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part). The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guarantying Person in good
faith.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” has the meaning assigned to it in Section 10.22.

“Covered Party” has the meaning assigned to in in Section 10.22.

“Credit Party” means the Administrative Agent or any Lender.

 

6



--------------------------------------------------------------------------------

“CRR” means the Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No 648/2012.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
examinership, reorganization, or similar debtor relief Laws of the United States
of America or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

“Default” means any event or circumstance that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.

“Default Rate” means (a) an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to a LIBOR Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum.

“Default Right” has the meaning assigned to it in Section 10.22.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, or (c) has (i) become or
is insolvent or has a parent company that has become or is insolvent,
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
(iii) has, or has a parent company that has, become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of any ownership interest, or the acquisition of any ownership interest, in such
Person by a Governmental Authority or instrumentality thereof; provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (c) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.12)
as of the date established therefor by the Administrative Agent in a written
notice of such determination, which shall be delivered by the Administrative
Agent to the Borrower and each other Lender promptly following such
determination.

 

7



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” means lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Copy” has the meaning assigned to it in Section 10.14.

“Electronic Record” has the meaning assigned to it in Section 10.14.

“Electronic Signature” has the meaning assigned to it in Section 10.14.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“EMU Legislation” means legislative measures of the European Council (including
without limitation European Council regulations) for the introduction of,
changeover to or operation of a single or unified European currency (whether
known as the euro or otherwise), in each case as amended or supplemented from
time to time.

“Environmental Laws” means all Laws relating to environmental matters applicable
to any property.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974 and all
regulations issued pursuant thereto.

 

8



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” means any of the events or circumstances specified in Article
VIII.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 19, 2016, by and among the Borrower, certain of its Subsidiaries, the
lenders party thereto and Bank of America, N.A., as administrative agent
thereunder, as amended, restated, refinanced, replaced, supplemented or
otherwise modified from time to time.

“Facility Office” means the office(s) notified by a Lender to the Administrative
Agent in writing on or before the date it becomes a Lender (or, following that
date, by not less than five Business Days’ written notice) as the office or
offices of a Lender through which it will perform its obligations under this
Agreement.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
entered into pursuant to the foregoing.

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) charged to Bank of America on such day for such transactions as
determined by the Administrative Agent in its reasonable discretion.

“Fee Letter” means the “Agent Fee Letter” defined in Section 2.07(a) or the
“Upfront Fee Letter” defined in Section 2.07(b) or both, as the context
requires.

 

9



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank),
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing, and any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, the generation, handling, storage,
transportation, disposal, treatment, release, discharge or emission of which is
subject to any Environmental Law.

“Impacted Loans” has the meaning assigned to such term in Section 3.03.

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to capital leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA and
excluding trade accounts payable accrued in the ordinary course of business);
(v) all indebtedness secured by any Lien on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person
(provided that with respect to indebtedness that is nonrecourse to the credit of
that Person, such indebtedness shall be taken into account only to the extent of
the lesser of the fair market value of the asset(s) subject to such Lien and the
amount of indebtedness secured); (vi) the face amount of any letter of credit
available to be drawn issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; (vii) net obligations
under Swap Contracts; provided, in no event shall obligations under Swap
Contracts be deemed “Indebtedness” for any purpose of the definitions of the
Leverage Ratio; (viii) all Attributable Indebtedness of any Securitization
Entity; and (ix) Contingent Obligations in respect of any of the foregoing.

“Indemnitees” has the meaning set forth in Section 10.04(b).

 

10



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any LIBOR Rate Loan, the last day of
the relevant Interest Period, any date that such Loan is prepaid or converted,
in whole or in part, and the Maturity Date; provided, however, that if any
Interest Period for a LIBOR Rate Loan exceeds three months, interest shall also
be paid on the Business Day which falls every three months after the beginning
of such Interest Period; and (b) as to any Base Rate Loan, the first Business
Day following the last Business Day of each March, June, September and December
and the Maturity Date; provided, further, that interest accruing at the Default
Rate shall be payable from time to time upon demand of the Administrative Agent.

“Interest Period” means as to each LIBOR Rate Loan, initially, the period
commencing on the date such LIBOR Rate Loan is disbursed or on the date any Loan
is continued as or converted into a LIBOR Rate Loan, and ending, in each case,
on the date which is one, two, three or six months thereafter, as selected by
the Borrower in its Loan Notice or such other period that is twelve months or
less requested by the Borrower and available to all Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a LIBOR Rate Loan, such Business Day falls in another calendar month, in which
case such Interest Period shall end on the immediately preceding Business Day;

(ii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(iii) no Interest Period shall extend beyond the scheduled Maturity Date.

“IRS” means the United States Internal Revenue Service and any successor
governmental agency performing a similar function.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative or executive orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender,
together with, in each case, any Affiliate or any domestic or foreign branch of
such Lender described as such in such Lender’s Administrative Questionnaire or
such other office or offices as a Lender may elect, by notice from time to time
to the Borrower and the Administrative Agent, to make any Borrowing available to
the Borrower.

“Leverage Ratio” means, as of any date of determination, for the Borrower and
its Subsidiaries on a consolidated basis, the ratio of (a) Consolidated Funded
Indebtedness as of such date to (b) Consolidated EBITDA for the period of the
four fiscal quarters ending on such date.

“LIBOR Loan” means a Loan bearing interest or to bear interest at a rate based
on the “LIBOR Rate”.

 

11



--------------------------------------------------------------------------------

“LIBOR Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the London interbank
offered rate administered by ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for Dollars for a period equal
in length to such Interest Period as displayed on the applicable the Bloomberg
screen page or, in the event such rate does not appear on either of such
Bloomberg pages, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion (in each case the “LIBOR Screen Rate”)
at approximately 11:00 a.m., London time, on the day that is two (2) Business
Days prior to the commencement of such Interest Period for such Interest Period;
provided that, if the LIBOR Screen Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement. It is understood and agreed
that all of the terms and conditions of this definition of “LIBOR Rate” shall be
subject to Section 3.03.

“Impacted Loans” has the meaning assigned to such term in Section 3.03.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBOR Rate”.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement or any financing lease having substantially the same
economic effect as any of the foregoing) and any other preferential arrangement
in the nature of a security interest.

“Loan” has the meaning set forth in Section 2.01.

“Loan Documents” means this Agreement, each Fee Letter and each Note.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other or (c) a continuation of Loans as the same Type, pursuant
to Section 2.02(a), which shall be in writing and substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent and
the Borrower (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent and the
Borrower), appropriately completed and signed by a Responsible Officer of the
Borrower.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse effect upon the business,
assets or financial condition of the Borrower and its Subsidiaries taken as a
whole, other than any material adverse effect that has been publicly disclosed
in the Borrower’s filings with the SEC prior to November 10, 2020; (b) a
material impairment of the ability of the Borrower to pay or perform its
obligations under any Loan Document; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower of any
Loan Document.

“Material Disposition” means any Disposition, or series of related Dispositions,
by the Borrower and its Subsidiaries of real or personal property that has a
book value, as determined in accordance with GAAP, equal to or greater than 10%
of Consolidated Tangible Assets determined as of the last day of the immediately
preceding fiscal quarter of the Borrower.

“Material Indebtedness” means any Indebtedness of the Borrower and its
Subsidiaries (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount outstanding of more than
$100,000,000.

 

12



--------------------------------------------------------------------------------

“Material Subsidiary” means (a) any direct or indirect Subsidiary of the
Borrower which (i) has total assets equal to or greater than 10% of Consolidated
Total Assets (calculated as of the most recent fiscal period with respect to
which the Administrative Agent shall have received financial statements required
to be delivered pursuant to Section 6.01(a) (or if prior to delivery of any
financial statements pursuant to such Section, then calculated with respect to
the Audited Financial Statements) (the “Required Financial Information”)) or
(ii) has income equal to or greater than 10% of Consolidated Net Income
(calculated for the most recent period for which the Administrative Agent has
received the Required Financial Information) and (b) any Subsidiary that is a
“Designated Borrower” under and as defined in the Existing Credit Agreement (or
otherwise a borrower pursuant to any documentation evidencing any refinancing
thereof).

“Maturity Date” means November 10, 2023.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of the Borrower arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower of any proceeding under any Debtor Relief Laws naming the Borrower as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Organization Documents” means, the certificate or articles of incorporation and
the bylaws, in each case as amended from time to time.

“Other Taxes” has the meaning therefor set forth in Section 3.01(b).

“Outstanding Amount” means, with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Loans occurring on such date.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

13



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding the
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Act and, thereafter, Section 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), including where applicable a Multiemployer
Plan or a Multiple Employer Plan, that is subject to Title IV of ERISA and is
sponsored or maintained by the Borrower or any ERISA Affiliate or to which the
Borrower or any ERISA Affiliate contributes or has an obligation to contribute,
or in the case of a multiple employer plan (as described in Section 4064(a) of
ERISA) has made contributions at any time during the immediately preceding five
plan years.

“Permitted Securitization Transaction” means the transaction contemplated by any
transaction or series of transactions pursuant to which the Borrower or any of
its Subsidiaries may sell, convey or otherwise transfer to a Securitization
Entity (in the case of a transfer by the Borrower or any of its Subsidiaries) or
any other Person (in case of a transfer by a Securitization Entity), or may
grant a security interest in, any accounts receivable (whether now existing or
arising or acquired in the future) of the Borrower or any of its Subsidiaries,
and any assets related thereto including, without limitation, all collateral
securing such accounts receivable, all contracts and contract rights and all
guarantees or other obligations in respect of such accounts receivable, proceeds
of such accounts receivable and other assets (including contract rights) which
are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving accounts receivable.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any ERISA Affiliate or any
such Plan to which the Borrower or any ERISA Affiliate is required to contribute
on behalf of any of its employees.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America as its “prime rate”; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective. The Prime Rate is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.

“QFC” has the meaning assigned to it in Section 10.22.

“QFC Credit Support” has the meaning assigned to it in Section 10.22.

“Register” has the meaning set forth in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

 

14



--------------------------------------------------------------------------------

“Relevant Resolution Authority” means, with respect to any Affected Financial
Institution, the Resolution Authority with the ability to exercise any
Write-Down and Conversion Powers in relation to such Affected Financial
Institution.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans has expired or been terminated pursuant to Section 2.04 or 8.02,
Lenders holding in the aggregate more than 50% of the Total Outstandings;
provided that the Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided further that,
notwithstanding the foregoing, in each case, if there are at any time two (2) or
more Lenders, at least two (2) Lenders shall be required to constitute “Required
Lenders” (Lenders that are Affiliates of one another being considered as one
Lender for purposes of this proviso).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the president, chief financial officer, vice
president of finance, treasurer or assistant treasurer or any other authorized
signatory of the Borrower and, solely for purposes of notices given pursuant to
Article II, any other officer of the Borrower so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the Borrower designated in or pursuant to an agreement between
the Borrower and the Administrative Agent. Any document delivered hereunder that
is signed by a Responsible Officer of the Borrower, shall be conclusively
presumed to have been authorized by all necessary corporate and/or other action
on the part of the Borrower, and such Responsible Officer shall be conclusively
presumed to have acted on behalf of the Borrower.

“Restricted Lender” has the meaning set forth in Section 10.16.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including, at the time of this
Agreement, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state (including, without limitation, OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
HMT’s Investment Ban List), (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

15



--------------------------------------------------------------------------------

“Secured Debt Cap” has the meaning assigned to such term in Section 7.01(w).

“Securitization Entity” means Stryker Funding Corporation, a Michigan
corporation, and any other wholly-owned Subsidiary (or another Person in which
the Borrower or any Subsidiary of the Borrower makes an investment and to which
the Borrower or any Subsidiary of the Borrower transfers accounts receivable and
related assets) that engages in no activities other than in connection with the
financing of accounts receivable and that is designated by the Board of
Directors of the Borrower (as provided below) as a Securitization Entity, (i) no
portion of the Indebtedness (contingent or otherwise) of which (a) is guaranteed
by the Borrower or any Subsidiary of the Borrower other than pursuant to
Standard Securitization Undertakings, (b) is recourse to or obligates the
Borrower or any Subsidiary of the Borrower in any way other than pursuant to
Standard Securitization Undertakings or (c) subjects any property or asset of
the Borrower or any Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings, (ii) with which neither the Borrower nor
any Subsidiary of the Borrower has any material contract, agreement, arrangement
or understanding other than on terms no less favorable to the Borrower or such
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of the Borrower, other than fees payable in the ordinary course
of business in connection with servicing receivables of such entity, and
(iii) to which neither the Borrower nor any Subsidiary of the Borrower has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results. Any such designation
by the Board of Directors of the Borrower shall be evidenced to the
Administrative Agent by filing with the Administrative Agent a certified copy of
the resolution of the Board of Directors of the Borrower giving effect to such
designation and a certificate of a Responsible Officer certifying that such
designation complied with the foregoing conditions.

“Senior Officer” means the chief executive officer, the chief financial officer
or the treasurer of the Borrower.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower that are reasonably customary in accounts receivable securitization
transactions.

“Stryker Family Group” means the descendants of L. Lee Stryker and members of
such descendants’ families and trusts for the benefit of such Persons.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Debt Cap” has the meaning assigned to such term in Section 7.02.

“Supported QFC” has the meaning assigned to it in Section 10.22.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar

 

16



--------------------------------------------------------------------------------

transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent” means Wells Fargo Bank, National Association (including its
branches and affiliates) in its capacity as syndication agent for the term loan
facility evidenced by this Agreement.

“Taxes” has the meaning therefor set forth in Section 3.01(a).

“Threshold Amount” means 10% of Consolidated Net Worth as of the end of the most
recently completed fiscal quarter of the Borrower for which financial statements
have been furnished pursuant to the terms hereof.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Type” means with respect to a Loan, its character as (a) a Base Rate Loan or
(b) a LIBOR Rate Loan.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” or “U.S.” means the United States of America.

“U.S. Special Resolution Regime” has the meaning assigned to it in
Section 10.22.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule. and (b) with respect to the United Kingdom, any powers

 

17



--------------------------------------------------------------------------------

of the Relevant Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein” and “hereunder” and words of similar import when used
in any Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(v) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(vi) The word “will” shall be construed to have the same meaning and effect as
the word “shall.”

(vii) Unless the context requires otherwise, (A) any reference herein to any
Person shall be construed to include such Person’s successors and permitted
assigns, and (B) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Each reference to “basis points” or “bps” shall be interpreted in accordance
with the convention that 100 bps = 1.0%.

(e) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with GAAP
(except as otherwise expressly noted therein), as in effect from time to time
(subject to Section

 

18



--------------------------------------------------------------------------------

1.03(b) below), applied in a manner consistent with that used in preparing the
Audited Financial Statements and without giving effect to any changes in GAAP
occurring after the Closing Date, the effect of which would be to cause leases
which would be treated as operating leases under GAAP as of the Closing Date to
be treated as capital leases under GAAP. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(c) With respect to any Acquisition consummated on or after the Closing Date, at
the Borrower’s discretion, the following shall apply:

(i) For each period of four fiscal quarters of the Borrower ending next
following the date of any Acquisition, Consolidated EBITDA shall include the
results of operations of the Person or assets so acquired on a historical pro
forma basis to the extent information in sufficient detail concerning such
historical results of such Person is reasonably available, and which amounts may
include such adjustments as are permitted under Regulation S-X of the Securities
and Exchange Commission or reasonably satisfactory to the Administrative Agent;

(ii) For each period of four fiscal quarters of the Borrower ending next
following the date of each Acquisition, Consolidated Interest Charges shall
include the results of operations of the Person or assets so acquired, which
amounts shall be determined on a historical pro forma basis to the extent
information in sufficient detail concerning such historical results of such
Person is reasonably available; provided, however, Consolidated Interest Charges
shall be adjusted on a historical pro forma basis to (i) eliminate interest
expense accrued during such period on any Indebtedness repaid in connection with
such Acquisition and (ii) include interest expense on any Indebtedness
(including Indebtedness hereunder) incurred, acquired or assumed in connection
with such Acquisition (“Incremental Debt”) calculated (A) as if all such
Incremental Debt had been incurred as of the first day of such period of four
fiscal quarters and (B) at the following interest rates: (I) for all periods
subsequent to the date of the Acquisition and for Incremental Debt assumed or
acquired in the Acquisition and in effect prior to the date of Acquisition, at
the actual rates of interest applicable thereto, and (II) for all periods prior
to the actual incurrence of such Incremental Debt, equal to the rate of interest
actually applicable to such Incremental Debt hereunder or under other financing
documents applicable thereto as at the end of each affected period of such four
fiscal quarters, as the case may be.

(d) With respect to any Material Disposition consummated on or after the Closing
Date, for each period of four fiscal quarters of the Borrower ending next
following the date of such Material Disposition, Consolidated EBITDA for such
period shall be either (i) reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Material
Disposition for such period or (ii) increased by an amount equal to the
Consolidated EBITDA (if negative) attributable to such property for such period
and Consolidated Funded Indebtedness shall exclude any debt repaid with the
proceeds of such Material Disposition.

 

19



--------------------------------------------------------------------------------

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law and, unless
otherwise specified, shall refer to such Law as amended, modified or
supplemented from time to time.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.07 Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized and acquired
on the first date of its existence by the holders of its Equity Interests at
such time.

1.08 Specified Cap Modifications. Notwithstanding anything in this Agreement to
the contrary, the parties hereto agree that, if Lenders constituting Required
Lenders hereunder agree in writing in their capacity as lenders under the
Existing Credit Agreement (or in connection with an amendment and replacement or
refinancing of the Existing Credit Agreement) to amend or otherwise modify the
limitations under the Existing Credit Agreement that are equivalent to the
Secured Debt Cap or Subsidiary Debt Cap, and the effect of such amendment or
modification is to increase, reduce or otherwise modify such equivalent
limitation in any material respect (as reasonably determined by the Company and
evidenced by notice to the Administrative Agent) (any such amendment or
modification of the Existing Credit Agreement, a “Specified Cap Modification”),
then, without any further action on the part of the Borrower, the Administrative
Agent or any of the Lenders, the Secured Debt Cap or the Subsidiary Debt Cap, as
the case may be, will unconditionally be deemed on the date of effectiveness of
any such Specified Cap Modification to be automatically amended to include such
Specified Cap Modification, together with all definitions relating thereto, and
any event of default in respect of any such Specified Cap Modification so
included therein shall be deemed to be an Event of Default under
Section 8.01(b), subject to all applicable terms and provisions of this
Agreement, including, without limitation, all rights and remedies exercisable by
the Administrative Agent and the Lenders hereunder. At the request of the
Borrower, the Administrative Agent will enter into an amendment to this
Agreement necessary to reflect such Specified Cap Modification, which shall be
effective following execution by the Administrative Agent and Borrower (and
which shall not require a separate consent by the Required Lenders).

 

20



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND BORROWINGS

2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make a term loan (each such loan, a “Loan”) to the Borrower
in Dollars in a single drawing on the Closing Date in an aggregate amount equal
to the amount of such Lender’s Commitment. Amounts repaid or prepaid in respect
of Loans may not be reborrowed. Loans may be Base Rate Loans or LIBOR Rate Loans
as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Borrowings, Conversions and Continuations of Loans. Each Borrowing, each
conversion of Loans from one Type to the other, and each continuation of Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by (A) telephone or (B) a Loan Notice; provided that
any telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Loan Notice (provided that the lack of such prompt
confirmation shall not affect the conclusiveness or binding effect of such
telephonic notice). Each such Loan Notice must be received by the Administrative
Agent not later than 12:00 noon (i) three Business Days (or, in the case of any
Borrowing of LIBOR Rate Loans to be made on the Closing Date, two Business Days)
prior to the requested date of any Borrowing of, conversion to or continuation
of LIBOR Rate Loans and (ii) on the requested date of any Borrowing of Base Rate
Loans or of any conversion of LIBOR Rate Loans to Base Rate Loans; provided,
however, that if the Borrower wishes to request LIBOR Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period”, the applicable notice must be received
by the Administrative Agent not later than 12:00 noon three Business Days prior
to the requested date of such Borrowing, conversion or continuation of LIBOR
Rate Loans, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 1:00 p.m. three Business Days before
the requested date of such Borrowing, conversion or continuation of LIBOR Rate
Loans, the Administrative Agent shall notify the Borrower (which notice may be
by telephone) whether or not the requested Interest Period has been consented to
by all the Lenders. Each Borrowing of, conversion to or continuation of LIBOR
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Loan Notice shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of LIBOR Rate Loans, (ii) the requested date of the Borrowing
(which shall be the Closing Date), conversion or continuation, as the case may
be (which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation of a LIBOR Rate Loan, then the
applicable Loans shall be made as or converted to a Base Rate Loan and the
Administrative Agent shall notify each Lender of the details thereof. If the
Borrower requests a Borrowing of, conversion to, or continuation of LIBOR Rate
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans. In the case of a Borrowing, each Lender shall make the amount of its Loan
available to the Administrative Agent in Dollars in immediately available funds
at the Administrative Agent’s Office not later than 1:00 p.m. on the Closing
Date; provided that, each Lender may, at its option, make any Borrowing
available to the Borrower by causing any Lending Office of such Lender to make
such Loan; provided, further, that any exercise of

 

21



--------------------------------------------------------------------------------

such option shall not affect the obligation of the Borrower to repay such
Borrowing. Upon satisfaction of the conditions set forth in Section 4.01, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.

(c) Except as otherwise provided herein, a LIBOR Rate Loan may be continued or
converted only on the last day of the Interest Period for such LIBOR Rate Loan.
During the existence of an Event of Default, no Loans may be requested as,
converted into or continued as LIBOR Rate Loans without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding LIBOR Rate Loans be converted immediately to Base Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the LIBOR Rate applicable to any Interest Period for any LIBOR Rate Loan upon
determination of such LIBOR Rate in accordance with the definition thereof.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than seven (7) Interest Periods in effect with respect to Loans.

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

2.03 Prepayments. The Borrower may, upon notice to the Administrative Agent
(which notice may, at the Borrower’s election, be conditioned upon the
effectiveness of other transactions, provided the Borrower shall compensate each
Lender for any additional amounts required pursuant to Section 3.05 suffered as
a result of the revocation of any conditional notice), at any time or from time
to time voluntarily prepay Loans in whole or in part without premium or penalty;
provided that: (i) such notice must be received by the Administrative Agent not
later than 12:00 noon (A) two Business Days prior to any date of prepayment of
LIBOR Rate Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of LIBOR Rate Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof, or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if LIBOR
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of such Lender’s Applicable Percentage of such prepayment. If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a LIBOR Rate Loan shall be accompanied
by all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.12, each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.

2.04 Termination of Commitments. The Aggregate Commitments shall irrevocably and
permanently terminate in full upon the earlier of (a) the funding of the Loans
on the Closing Date (immediately after giving effect to any such funding) and
(b) 3:00 p.m. on the Closing Date.

2.05 Repayment of Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Loans made to the Borrower outstanding on
such date.

 

22



--------------------------------------------------------------------------------

2.06 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each LIBOR Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the LIBOR Rate for such Interest
Period plus the Applicable Margin; and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
Borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin.

(b) If any amount of principal on any Loan is not paid when due (after giving
effect to all applicable grace periods) or if any interest, fee or other amount
payable by the Borrower under any Loan Document is not paid when due (after
giving effect to all applicable grace periods), in each case, whether at stated
maturity, by acceleration or otherwise, then such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.

(c) Except as provided in clause (b) above, interest on each Loan shall be due
and payable in arrears on each Interest Payment Date applicable thereto and at
such other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

2.07 Fees.

(a) Agency Fees. The Borrower shall pay an agency fee to the Administrative
Agent for the Administrative Agent’s own account, in the amount and at the time
specified in the letter agreement, dated as of the Closing Date (the “Agent Fee
Letter”), between the Borrower and Bank of America. Such fee shall be fully
earned when paid and shall be nonrefundable for any reason whatsoever.

(b) Lenders’ Upfront Fee. On the Closing Date, the Borrower shall pay to the
Administrative Agent, for the account of the Lenders in accordance with their
respective pro rata share of the Aggregate Commitments, an upfront fee in the
amount and at the time specified in the letter agreement, dated as of the
Closing Date (the “Upfront Fee Letter”), among the Borrower, Bank of America,
Bank of America Securities, Inc., Wells Fargo Bank, National Association and
Wells Fargo Securities, LLC. Such upfront fees are for the credit facility
committed by the Lenders under this Agreement and are fully earned on the date
paid. The upfront fee paid to each Lender is solely for its own account and is
nonrefundable for any reason whatsoever.

2.08 Computation of Interest and Fees. Interest on Base Rate Loans shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed. Computation of all other types of interest
and all fees shall be calculated on the basis of a year of 360 days and the
actual number of days elapsed, which results in a higher yield to the payee
thereof than a method based on a year of 365 or 366 days. Interest shall accrue
on each Loan for the day on which the Loan is made, and, subject to
Section 2.10(a), shall not accrue on a Loan, or any portion thereof, for the day
on which the Loan or such portion is paid; provided that any Loan that is repaid
on the same day on which it is made shall bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be presumptively correct, absent manifest error.

2.09 Evidence of Debt. The Borrowings made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be presumptively
correct absent manifest error of the amount of the Borrowings made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so

 

23



--------------------------------------------------------------------------------

shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall be presumptively
correct in the absence of manifest error. Upon the request of any Lender to the
Borrower made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans to the Borrower in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of the applicable Loans and
payments with respect thereto.

2.10 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower of principal, interest,
fees and other amounts required to be made hereunder or under any other Loan
Document shall be made by wire transfer of immediately available funds in
Dollars and shall be made without condition or deduction for any counterclaim,
defense, recoupment or set-off. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office not later than 12:00 noon on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 12:00
noon shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall in each case continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBOR Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand (or, in the case of the Borrower only,
one Business Day following demand) such corresponding amount in Dollars in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

24



--------------------------------------------------------------------------------

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in Dollars in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be presumptively correct,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.11 Sharing of Payments. If any Lender shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Loans made by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them; provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section shall not be construed to apply to (y) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

25



--------------------------------------------------------------------------------

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower, subject to Section 10.08, rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower in the amount of such participation.

2.12 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender to the
extent permitted by applicable Law:

(a) the Commitment of such Defaulting Lender and such Defaulting Lender’s
Applicable Percentage of the Total Outstandings shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to, but subject to, Section 10.01); and

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
to the payment of any amounts owing to the Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fourth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 4.01
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with their respective Applicable
Percentages.

In the event that each of the Administrative Agent and the Borrower agrees in
writing that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then such Lender shall cease to be a
Defaulting Lender for all purposes hereof and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage; provided that no adjustments
will be made retroactively for fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to non-Defaulting Lender will constitute
any waiver or release of any claim hereunder resulting from such Lender having
been a Defaulting Lender.

 

26



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, (i) taxes imposed on or measured by its
net income (however denominated), franchise taxes imposed on it (in lieu of net
income taxes) and branch profits taxes imposed by the United States and any
similar taxes imposed on it, by the jurisdiction (or any political subdivision
thereof) under the Laws of which the Administrative Agent or such Lender, as the
case may be, is organized or the principal office or applicable Lending Office
is maintained or is otherwise treated as doing business in such jurisdiction,
(ii) taxes as a result of a failure of the Lender or the Administrative Agent to
provide any required forms or exemption certificate or other documentation it
was legally entitled to provide or a failure to comply with any of its covenants
and agreements herein, including, without limitation, Section 10.15, (iii) in
the case of a Lender, any withholding tax that is imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan pursuant to a law in effect on the date on which such Lender becomes a
party hereto or designates a new lending office, except in each case to the
extent that amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or to such Lender immediately before it changed its lending
office, (iv) any U.S. backup withholding taxes, (v) any U.S. Federal withholding
taxes imposed by FATCA (including taxes on passthru payments made by the
Borrower, the Administrative Agent, any Lender, any Participant or any of their
respective successors or assigns), (vi) any other taxes imposed as a result of
the Administrative Agent’s or any Lender’s gross negligence or willful
misconduct and (vii) taxes and special assessments of any kind imposed solely as
a result of a present or former connection between such recipient and the
jurisdiction of the Governmental Authority imposing such tax or special
assessment (other than any such connection arising solely from such recipient
having executed, delivered or performed its obligations or received a payment
under, or enforced, any of the Loan Documents) (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Loan Document to the Administrative Agent or any
Lender, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section), the Administrative Agent and such Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions, (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable Laws, and (iv) within 30 days after the date of such payment,
the Borrower shall furnish to the Administrative Agent (which shall forward the
same to such Lender) the original or a certified copy of a receipt evidencing
payment thereof.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other similar excise or property taxes or
charges or levies which arise from any payment made under any Loan Document or
from the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document, excluding, however, such amounts
imposed as a result of an assignment or a grant of a participation (hereinafter
referred to as “Other Taxes”).

(c) The Borrower agrees to indemnify and hold harmless each Lender and the
Administrative Agent for the full amount of Taxes and Other Taxes payable or
paid by such Lender and the Administrative Agent in the full amount (including
any Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts
payable under this Section 3.01, but in all cases, without duplication) that are
necessary to preserve the after-tax yield (taking into account and giving effect
to any tax benefits afforded such Lender or the Administrative Agent in
connection with or directly as a result of the imposition of such Taxes or Other
Taxes) such Lender would have received if such Taxes or Other

 

27



--------------------------------------------------------------------------------

Taxes, as the case may be, had not been imposed, and any liability (including
penalties, interest, additions to tax and expenses) arising therefrom or with
respect thereto, except with respect to any Lender or the Administrative Agent,
as the case may be, for such Taxes, Other Taxes or a liability arising from such
Lender’s or the Administrative Agent’s, as the case may be, willful misconduct
or gross negligence. Payment under this indemnification shall be made within 30
days after the date the applicable Lender or Agent makes written demand therefor
specifying in reasonable detail the basis therefor. Failure or delay on the part
of any Lender to demand compensation pursuant to this Section 3.01 shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to this
Section 3.01 for any Taxes or Other Taxes imposed on such Lender more than 60
days prior to the date that such Lender notifies the Borrower of such Taxes or
Other Taxes and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the imposition of such Taxes or Other Taxes is
retroactive, then the 60-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(d) Unless required by applicable Laws, at no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender,
or have any obligation to pay to any Lender, any refund of Taxes withheld or
deducted from the funds paid for the account of such Lender, as the case may be.
If the Administrative Agent or any Lender in good faith determines that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

(e) If the Borrower is required to pay any amount to any Lender or the
Administrative Agent pursuant to this Section 3.01, then such Lender or the
Administrative Agent, as the case may be, shall use reasonable efforts
(consistent with legal and regulatory restrictions) to change the jurisdiction
of its applicable Lending Office so as to eliminate, or reduce the amount of,
any such additional payment by the Borrower which may thereafter accrue, if such
change in the reasonable judgment of such Lender or the Administrative Agent, as
the case may be, is not otherwise materially disadvantageous to such Person.

(f) Each Lender shall severally indemnify the Administrative Agent, within 30
days after demand therefor, for (i) any Taxes or Other Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Taxes or Other Taxes and without
limiting the obligation of the Borrower, if any, to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(iii) any excluded taxes, duties, levies, imposts, deductions, assessments,
fees, withholdings or similar charges and liabilities attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges and liabilities
were correctly or legally

 

28



--------------------------------------------------------------------------------

imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 3.01(f).

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund LIBOR Rate Loans, as
it would otherwise be obligated hereunder to make, maintain or fund, or
materially restricts the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, or to determine or
charge interest rates based upon the LIBOR Rate, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, (i) any obligation
existing hereunder of such Lender to make or continue LIBOR Rate Loans or to
convert Base Rate Loans to LIBOR Rate Loans shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the LIBOR Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be reasonably determined by
the Administrative Agent without reference to the LIBOR Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBOR Rate Loans of such Lender to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be reasonably determined by the Administrative Agent without
reference to the LIBOR Rate component of the Base Rate), either on the last day
of the Interest Period thereof, if such Lender may lawfully continue to maintain
such LIBOR Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such LIBOR Rate Loans, and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the LIBOR Rate, the Administrative Agent shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the LIBOR Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBOR Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued and unpaid
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender or make it impracticable for such
Lender to fund Loans within the time periods required under this Agreement.

3.03 Inability to Determine Rates; LIBOR Successor Rate.

(a) If in connection with any request for a LIBOR Rate Loan or a conversion to
or continuation thereof, (i) the Administrative Agent determines that (A) Dollar
deposits are not being offered to banks in the London interbank market for the
applicable amount and Interest Period of such LIBOR Rate Loan, or (B) (x)
adequate and reasonable means do not exist for determining the LIBOR Rate for
any requested Interest Period with respect to a proposed LIBOR Rate Loan or in
connection with an existing or proposed Base Rate Loan and (y) the circumstances
described in Section 3.03(c)(i) do not apply (in each case with respect to this
clause (i), “Impacted Loans”), or (ii) the Administrative Agent or the Required
Lenders determine that for any reason the LIBOR Rate for any requested Interest
Period with respect to a proposed LIBOR Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such LIBOR Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR Rate
Loans shall be suspended (to the extent of the affected LIBOR Rate Loans or
Interest Periods), and (y) in the event of

 

29



--------------------------------------------------------------------------------

a determination described in the preceding sentence with respect to the LIBOR
Rate component of the Base Rate, the utilization of the LIBOR Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (or, in the case of a determination by the Required Lenders
described in clause (ii) above, until the Administrative Agent upon instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Rate Loans (to the extent of the affected LIBOR Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Borrower and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (i) of the first sentence of Section 3.03(a),
(ii) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(iii) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or the Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower) that the Borrower or the Required Lenders (as applicable)
have determined, that:

(i) adequate and reasonable means do not exist for ascertaining the LIBOR Rate
for any requested Interest Period or any other tenors of the LIBOR Rate,
including, without limitation, because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over such administrator has made a public statement
announcing that all Interest Periods and other tenors of the LIBOR Rate are no
longer representative; or

(iii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent or such administrator has made
a public statement identifying a specific date after which the LIBOR Rate or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans, provided that, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide the LIBOR Rate after such specific date (such
specific date, the “Scheduled Unavailability Date”); or

 

30



--------------------------------------------------------------------------------

(iv) syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.03, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace the
LIBOR Rate, then, in the case of clauses (i)-(iii) above, on a date and time
determined by the Administrative Agent (any such date, the “LIBOR Replacement
Date”), which date shall be at the end of an Interest Period or on the relevant
interest payment date, as applicable, for interest calculated and shall occur
reasonably promptly upon the occurrence of any of the events or circumstances
under clauses (i), (ii) or (iii) above and, solely with respect to clause
(ii) above, no later than the Scheduled Unavailability Date, the LIBOR Rate will
be replaced hereunder and under any Loan Document with, subject to the proviso
below, the first available alternative set forth in the order below for any
payment period for interest calculated that can be determined by the
Administrative Agent, in each case, without any amendment to, or further action
or consent of any other party to, this Agreement or any other Loan Document (the
“LIBOR Successor Rate”; and any such rate before giving effect to the Related
Adjustment, the “Pre-Adjustment Successor Rate”):

(x) Term SOFR plus the Related Adjustment; and

(y) SOFR plus the Related Adjustment;

and, in the case of clause (iv) above, the Borrower and Administrative Agent may
amend this Agreement solely for the purpose of replacing the LIBOR Rate under
this Agreement and under any other Loan Document in accordance with the
definition of “LIBOR Successor Rate” and such amendment will become effective at
5:00 p.m., on the fifth (5th) Business Day after the Administrative Agent shall
have notified all Lenders and the Borrower of the occurrence of the
circumstances described in clause (iv) above unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders object to the implementation of a
LIBOR Successor Rate pursuant to such clause;

provided that, if the Administrative Agent determines that Term SOFR has become
available, is administratively feasible for the Administrative Agent and would
have been identified as the Pre-Adjustment Successor Rate in accordance with the
foregoing if it had been so available at the time that the LIBOR Successor Rate
then in effect was so identified, and the Administrative Agent notifies the
Borrower and each Lender of such availability, then from and after the beginning
of the Interest Period, relevant interest payment date or payment period for
interest calculated, in each case, commencing no less than thirty (30) days
after the date of such notice, the Pre-Adjustment LIBOR Successor Rate shall be
Term SOFR and the LIBOR Successor Rate shall be Term SOFR plus the relevant
Related Adjustment.

The Administrative Agent will promptly (in one or more notices) notify the
Borrower and each Lender of (x) any occurrence of any of the events, periods or
circumstances under clauses (i) through (iii) above, (y) a LIBOR Replacement
Date and (z) the LIBOR Successor Rate.

Any LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

Notwithstanding anything else herein, if at any time any LIBOR Successor Rate as
so determined would otherwise be less than zero, the LIBOR Successor Rate will
be deemed to be zero for the purposes of this Agreement and the other Loan
Documents.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Borrower and
the Lenders reasonably promptly after such amendment becomes effective.

 

31



--------------------------------------------------------------------------------

If the events or circumstances of the type described in Section 3.03(c)(i)-(iii)
have occurred with respect to the LIBOR Successor Rate then in effect, then the
successor rate thereto shall be determined in accordance with the definition of
“LIBOR Successor Rate.”

(d) Notwithstanding anything to the contrary herein, (i) after any such
determination by the Administrative Agent or receipt by the Administrative Agent
of any such notice described under Section 3.03(c)(i)-(iii), as applicable, if
the Administrative Agent determines that none of the LIBOR Successor Rates is
available on or prior to the LIBOR Replacement Date, (ii) if the events or
circumstances described in Section 3.03(c)(iv) have occurred but none of the
LIBOR Successor Rates is available, or (iii) if the events or circumstances of
the type described in Section 3.03(c)(i)-(iii) have occurred with respect to the
LIBOR Successor Rate then in effect and the Administrative Agent determines that
none of the LIBOR Successor Rates is available, then in each case, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing the LIBOR Rate or any then current LIBOR Successor Rate at
the end of any Interest Period, relevant interest payment date or payment period
for interest calculated, as applicable, in accordance with this Section 3.03
with another alternate benchmark rate giving due consideration to any evolving
or then existing convention for similar Dollar denominated syndicated credit
facilities for such alternative benchmarks and, in each case, including any
Related Adjustments and any other mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar Dollar denominated syndicated credit facilities for such benchmarks,
which adjustment or method for calculating such adjustment shall be published on
an information service as selected by the Administrative Agent from time to time
in its reasonable discretion and may be periodically updated. For the avoidance
of doubt, any such proposed rate and adjustments shall constitute a LIBOR
Successor Rate. Any such amendment shall become effective at 5:00 p.m. on the
fifth (5th) Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders object to such amendment.

(e) If, at the end of any Interest Period, relevant interest payment date or
payment period for interest calculated, no LIBOR Successor Rate has been
determined in accordance with clauses (c) or (d) of this Section 3.03 and the
circumstances under clauses (c)(i) or (c)(iii) above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain LIBOR Rate Loans shall be suspended (to the
extent of the affected LIBOR Rate Loans, Interest Periods, interest payment
dates or payment periods), and (y) the LIBOR Rate component shall no longer be
utilized in determining the Base Rate, until the LIBOR Successor Rate has been
determined in accordance with clauses (c) or (d). Upon receipt of such notice,
the Borrower may revoke any pending request for a conversion to or continuation
of LIBOR Rate Loans (to the extent of the affected LIBOR Rate Loans, Interest
Periods, interest payment dates or payment periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

For purposes hereof:

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.

 

32



--------------------------------------------------------------------------------

“LIBOR Replacement Date” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters
(including, for the avoidance of doubt, the definition of Business Day, timing
of borrowing requests or prepayment, conversion or continuation notices and
length of lookback periods) as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement and any other Loan
Document).

“Pre-Adjustment Successor Rate” has the meaning specified in Section 3.03(c).

“Related Adjustment” means, in determining any LIBOR Successor Rate, the first
relevant available alternative set forth in the order below that can be
determined by the Administrative Agent applicable to such LIBOR Successor Rate:

(A) the spread adjustment, or method for calculating or determining such spread
adjustment, that has been selected or recommended by the Relevant Governmental
Body for the relevant Pre-Adjustment Successor Rate (taking into account the
interest period, interest payment date or payment period for interest calculated
and/or tenor thereto) and which adjustment or method (x) is published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion or (y) solely with respect to Term SOFR, if not
currently published, which was previously so recommended for Term SOFR and
published on an information service acceptable to the Administrative Agent; or

(B) the spread adjustment that would apply (or has previously been applied) to
the fallback rate for a derivative transaction referencing the ISDA Definitions
(taking into account the interest period, interest payment date or payment
period for interest calculated and/or tenor thereto).

“Relevant Governmental Body” means the FRB and/or the Federal Reserve Bank of
New York, or a committee officially endorsed or convened by the FRB and/or the
Federal Reserve Bank of New York.

“SOFR” with respect to any Business Day, means the secured overnight financing
rate published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) at approximately
8:00 a.m. on the immediately succeeding Business Day and, in each case, that has
been selected or recommended by the Relevant Governmental Body.

 

33



--------------------------------------------------------------------------------

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on LIBOR Rate
Loans.

(a) If the Administrative Agent or any Lender reasonably determines (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of the applicable Lender
or the Administrative Agent under agreements having provisions similar to this
Section 3.04 after consideration of such factors as such Lender or the
Administrative Agent then reasonably determines to be relevant) that as a result
of any Change in Law there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining Loans or (as the case may
be), or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing including, without limitation, as a result
of the Administrative Agent or such Lender becoming subject to any taxes,
duties, levies, imposts, deductions, assessments, fees, reserves, special
deposits, liquidity or similar requirements (including any compulsory loan
requirement, insurance charge or other assessment), withholdings or similar
charges and liabilities on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto (excluding for purposes of this subsection
(a) any such increased costs or reduction in amount resulting from (v) any taxes
described in clauses (ii), (iii), (iv), (vi) and (vii) of Section 3.01(a), (w)
any taxes imposed by FATCA (including taxes on any passthru payments made by the
Borrower, the Administrative Agent, any Lender, any Participant or any of their
respective successors or assigns), (x) Taxes imposed on payments hereunder or
Other Taxes (as to which Section 3.01 shall govern), (y) changes in the basis of
taxation of overall net income or overall gross income by the United States or
any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Lender is organized or has its Lending Office or is
otherwise treated as doing business in such jurisdiction and (z) reserve
requirements contemplated by Section 3.04(f)), then from time to time upon
demand of the Administrative Agent or such Lender (with a copy of such demand to
the Administrative Agent), the Borrower shall pay to the Administrative Agent or
such Lender such additional amounts as will compensate the Administrative Agent
or such Lender for such increased cost or reduction.

(b) If any Lender reasonably determines (which determination shall be made in
good faith (and not on an arbitrary or capricious basis) and consistent with
similarly situated customers of the applicable Lender under agreements having
provisions similar to this Section 3.04 after consideration of such factors as
such Lender then reasonably determines to be relevant) that any Change in Law
regarding capital adequacy or liquidity, or compliance by such Lender (or its
Lending Office) therewith, has the effect of reducing the rate of return on the
capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and liquidity and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction.

(c) If any Lender requests compensation by the Borrower under the foregoing
provisions of this Section 3.04, the Borrower may, by notice to such Lender
(with a copy to the Administrative Agent), suspend the obligation of such Lender
to make or continue Loans of the Type with respect to which such compensation is
requested, or to convert Loans of any other Type into Loans of such Type, until
the event or condition giving rise to such request ceases to be in effect;
provided, such suspension shall not affect the right of such Lender to receive
the compensation so requested.

 

34



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to the foregoing provisions of this Section 3.04 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 3.04 for any increased costs or reductions incurred
more than 60 days prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided, further, that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 60-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(e) Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for compensation under this Section 3.04 and
will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

(f) The Borrower shall, to the extent not provided for in the calculation of the
LIBOR Rate, pay to each Lender, (i) as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each LIBOR
Rate Loan equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the LIBOR Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided the Borrower shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable 10 days from receipt of such notice.

(g) Notwithstanding anything in this Section 3.04 to the contrary, no Lender
shall receive compensation pursuant to this Section 3.04, unless such Lender is
generally seeking compensation from other borrowers in the United States loan
market with respect to similarly affected loans under agreements with such
borrowers having provisions similar to this Section 3.04. Any demand for
increased amounts pursuant to Section 3.04(a) or (b) shall be deemed a
representation as to the foregoing.

3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
reasonably incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any LIBOR Rate Loan
on a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to repay, prepay, borrow, continue or convert any LIBOR
Rate Loan on the date required hereunder or the date or in the amount specified
in a notice given by the Borrower; or;

(c) the assignment of any LIBOR Rate Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 10.16; including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.

 

35



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the rate used in determining the LIBOR Rate for such Loan by
a matching deposit or other Borrowing in the London interbank market for a
comparable amount and for a comparable period, whether or not such LIBOR Rate
Loan was in fact so funded.

3.06 Survival. All of the Borrower’s obligations under Sections 3.01, 3.02 and
3.04 shall survive termination of the Aggregate Commitments, repayment,
satisfaction or discharge of all other Obligations hereunder, resignation or
replacement of the Administrative Agent and any assignment of rights by, or the
replacement of, a Lender.

ARTICLE IV

CONDITIONS PRECEDENT

4.01 Conditions Precedent to Borrowing. The obligation of each Lender to make
its Loan under this Agreement is subject to satisfaction (or waiver) of the
following conditions precedent:

(a) Unless waived by all the Lenders (or by the Administrative Agent with
respect to immaterial matters), the Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles or electronic copies
(including “PDF” and “TIF” files) (facsimiles and electronic copies followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the Borrower, as applicable, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) Notes executed by the Borrower in favor of each Lender requesting such a
Note at least two (2) Business Days prior to the Closing Date;

(iii) a copy of the resolutions of the board of directors (or other governing
body) of the Borrower authorizing the transactions contemplated hereby,
certified as of the Closing Date by the Secretary, an Assistant Secretary or
other appropriate officer or director of the Borrower;

(iv) a certificate of the Secretary, Assistant Secretary or other appropriate
officer or director of the Borrower certifying the names and true signatures of
the officers of the Borrower authorized to execute, deliver and perform, as
applicable, this Agreement and all other Loan Documents to be delivered by it
hereunder;

(v) the Organization Documents of the Borrower as in effect on the Closing Date,
certified by the Secretary, Assistant Secretary or other appropriate officer of
the Borrower as of the Closing Date;

(vi) a good standing certificate for the Borrower from the appropriate
Governmental Authority of its jurisdiction of incorporation;

 

36



--------------------------------------------------------------------------------

(vii) a certificate signed by a Responsible Officer of the Borrower, dated as of
the Closing Date, certifying that: (A) the representations and warranties of the
Borrower contained in Article V or in any other Loan Documents are true and
correct in all material respects (or in all respects in the case of any
representation and warranty qualified by materiality or “Material Adverse
Effect”) on and as of the Closing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall have been true and correct in all material respects (or in all
respects in the case of any representation and warranty qualified by materiality
or “Material Adverse Effect”) as of such earlier date; (B) no Default or Event
of Default exists, or will result from the Borrowing made on the Closing Date;
and (C) there has not occurred since the date of the Audited Financial
Statements, a material adverse change in the business, assets, or financial
condition of the Borrower and its Subsidiaries taken as a whole, other than
(x) any material adverse effect arising from events or circumstances that have
been publicly disclosed in the Borrower’s filings with the SEC prior to
November 10, 2020 or (y) any material adverse change as a result of the
Coronavirus Disease 2019 (COVID-19);

(viii) copies of the current Issuer Ratings;

(ix) opinions of in-house and outside counsels to the Borrower, dated as of the
Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent; and

(x) such other certificates or documents as the Administrative Agent or the
Required Lenders reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent required
to be paid by it to the extent invoiced at least three (3) Business Days prior
to the Closing Date.

(d) The representations and warranties of the Borrower contained in Article V or
in any other Loan Documents shall be true and correct in all material respects
(or in all respects in the case of any representation and warranty qualified by
materiality or “Material Adverse Effect”) on and as of the Closing Date, except
that to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (or in all respects in the case of any representation and warranty
qualified by materiality or “Material Adverse Effect”) as of such earlier date.

(e) No Default or Event of Default shall exist, or would result from the
Borrowing to be made on the Closing Date.

(f) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

37



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power; Compliance with Laws. The Borrower
(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) (i) has all
requisite power and authority and all governmental licenses, authorizations,
consents and approvals to own its assets and carry on its business and (ii) has
all requisite power and authority and legal right to execute and deliver, and
perform its obligations under, the Loan Documents, (c) is duly qualified and is
licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, and (d) is in compliance with all Laws,
except in each case referred to in clause (b)(i), clause (c) or clause (d), to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
the Borrower of each Loan Document have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of its Organization Documents; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under, any
Contractual Obligation to which the Borrower is a party or any order,
injunction, writ or decree of any Governmental Authority or arbitral award to
which the Borrower or its property is subject; or (c) violate any Law, except in
each case referred to in clause (b) and clause (c) for any such violation,
breach or contravention which would not reasonably be expected to have a
Material Adverse Effect.

5.03 Governmental and Third-Party Authorization. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by the Borrower of this Agreement or any
other Loan Document except such as have been obtained or made.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by the
Borrower. This Agreement constitutes, and each other Loan Document to which the
Borrower is party when so delivered will constitute, a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as may be limited by bankruptcy, solvency, reorganization,
moratorium or similar law relating to or limiting creditor’s rights generally or
by equitable principles relating to enforceability.

5.05 Financial Statements.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
(except as otherwise expressly noted therein) consistently applied throughout
the period covered thereby; and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP (except as otherwise expressly noted therein) consistently applied
throughout the period covered thereby.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at September 30, 2020, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP (except as
otherwise expressly noted therein) consistently applied throughout the period
covered thereby and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
(except as otherwise expressly noted therein) consistently applied throughout
the period covered thereby, subject, in the case of clauses (i) and (ii), to
normal year end audit adjustments and the absence of footnotes.

 

38



--------------------------------------------------------------------------------

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any Subsidiary of the Borrower or against any of their
properties or revenues that would reasonably be expected to have a Material
Adverse Effect.

5.07 No Default. No Default or Event of Default has occurred and is continuing
or would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

5.08 Environmental Compliance. Neither the Borrower nor any Material Subsidiary
has any liability under Environmental Laws that would reasonably be expected to
have a Material Adverse Effect.

5.09 Taxes. The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal and state income taxes and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP, and except
as would not reasonably be expected to have a Material Adverse Effect. There is
no proposed tax assessment against the Borrower or any of its Subsidiaries that
would reasonably be expected to have a Material Adverse Effect.

5.10 ERISA Compliance.

(a) Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other Federal or state Laws, except to the extent of any noncompliance which
would not reasonably be likely to result in a Material Adverse Effect. Each Plan
that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter (or opinion or advisory letter) from the IRS or
an application for such a letter is currently being processed by the IRS with
respect thereto or the remedial amendment period for such Plan under
Section 401(b) of the Code has not yet expired and, to the best knowledge of the
Borrower, nothing has occurred (i) which has not been remedied which would, or
(ii) as to which the Borrower does not intend to commence and complete all
necessary and required remedial measures within statutorily or regulatory
prescribed periods of time for such remedies to be undertaken so as to, prevent,
or cause the loss of, such qualification. The Borrower and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 and
Section 430 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan. Each trust related to a Plan has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that
would reasonably be expected to result in any obligation in excess of
$100,000,000; (ii) no Pension Plan has any Unfunded Pension Liability that would
reasonably be expected to have a Material Adverse Effect; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA) that would
reasonably be expected to result in any obligation in excess of

 

39



--------------------------------------------------------------------------------

$100,000,000 and has met all applicable requirements under the Pension Funding
Rules; (iv) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan that would reasonably be expected to result in any obligation in excess of
$100,000,000; (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA; (vi) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan; and (vii) as of the most recent valuation date
for any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows or has any reason to know of any facts or circumstances
that could reasonably be expected to cause any Plan to be subject to the special
funding rules for plans in an at risk, endangered or critical status (as
described in Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of
ERISA.

(d) Neither the Borrower nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than on the Closing Date, those listed on
Schedule 5.10(d) hereto.

5.11 Margin Regulations; Investment Company Act; Anti-Corruption Laws and
Sanctions.

(a) The Borrower is not engaged nor will the Borrower engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing, not more than 25%
of the value of the assets (either of the Borrower only or of the Borrower and
its Subsidiaries on a consolidated basis) subject to the provisions of
Section 7.01 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

(b) None of the Borrower, any Person Controlling the Borrower or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

(c) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions, and the Borrower and its Subsidiaries and, to the
knowledge of the Borrower, its directors, officers and employees, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or, to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will in each case act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing, use of proceeds or other transactions contemplated by the Loan
Documents will violate Anti-Corruption Laws or applicable Sanctions.

5.12 Disclosure. The statements, information and reports (other than information
of a general economic or industry-specific nature) provided by a Responsible
Officer of the Borrower in any Loan Document or furnished to the Administrative
Agent or any Lender by a Responsible Officer of the Borrower in connection with
the preparation of any Loan Document, when taken as a whole (in each case as
timely modified or supplemented by the Borrower), do not contain any untrue
statement of a material fact or omit any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except to the extent
that any

 

40



--------------------------------------------------------------------------------

inaccuracies, individually or in the aggregate, would not reasonably be likely
to have a Material Adverse Effect; provided that with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed by it to be reasonable at
the time of preparation (it being understood that projections are not to be
viewed as facts and that actual results may differ significantly from such
projections).

5.13 Affected Financial Institutions. The Borrower is not an Affected Financial
Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation shall remain unpaid or unsatisfied, the Borrower shall and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03,
6.05 (which covenant shall apply solely to the Borrower), 6.10 (other than with
respect to Material Subsidiaries) and 6.11) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent (for further
delivery to each Lender):

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (or, if earlier, 15 days after the date required to
be filed with the SEC), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any qualifications or exceptions as to the
scope of the audit or the going concern status of the Borrower; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower (or, if
earlier, 5 days after the date required to be filed with the SEC) (commencing
with the fiscal quarter ended March 31, 2021), a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer as fairly presenting in all material respects
the financial condition, results of operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes.

6.02 Certificates; Other Information. Deliver to the Administrative Agent (for
further delivery to each Lender):

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

(b) promptly after the same are available, copies of each annual report, proxy
or financial statement sent to the stockholders of the Borrower generally and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto, and copies of all annual, regular, periodic and special reports and
registration statements which the Borrower files with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934, and not otherwise required to
be delivered to the Administrative Agent pursuant hereto;

 

41



--------------------------------------------------------------------------------

(c) promptly such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary as the Administrative Agent,
at the reasonable request of any Lender, may from time to time request; and

(d) promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act and the Beneficial Ownership Regulation.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the earlier of the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; (ii) on
which such documents are posted to the SEC’s website (www.sec.gov) or (iii) on
which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or any other Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that, in the case of documents required to be delivered
pursuant to Section 6.01(a) or (b), the Borrower shall deliver electronic copies
of such documents to the Administrative Agent if any Lender requests that the
Borrower deliver such copies until a request to cease delivering copies is given
by the Administrative Agent at the request of such Lender. The Administrative
Agent shall have no obligation to request the delivery of or to maintain copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or an
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar,
or a substantially similar electronic transmission system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (w) no Borrower
Materials shall be made available by the Administrative Agent or an Arranger to
Public Lenders unless the Borrower has clearly and conspicuously marked such
Borrower Materials “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
For the avoidance of doubt, the Borrower shall be under no any obligation to
mark any Borrower Materials “PUBLIC.”

6.03 Notices. Promptly after a Responsible Officer of the Borrower obtains
actual knowledge, notify the Administrative Agent of:

 

42



--------------------------------------------------------------------------------

(a) the occurrence of any Default or Event of Default; and

(b) any announcement by Moody’s or S&P of any change in an Issuer Rating.

Each notice delivered pursuant to Section 6.03(a) shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto.

6.04 Payment of Taxes. Pay and discharge as the same shall become due and
payable, all its material tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets that, if not paid, could
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

6.05 Preservation of Existence, Etc. Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization, except that the Borrower may effect or enter
into transactions not prohibited by Section 7.03 or 7.04.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted; and (b) make all
necessary repairs thereto and renewals and replacements thereof except in each
case referred to in clauses (a) and (b) to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies, associations or captive insurance companies, insurance in
such amounts and covering such risks as is consistent with sound business
practice in the industry.

6.08 Compliance with Laws. (a) Comply in all material respects with the
requirements of all Laws applicable to it or to its business or property, except
in such instances in which (i) such requirement of Law is being contested in
good faith by appropriate proceedings diligently conducted or a bona fide
dispute exists with respect thereto; or (ii) the failure to comply therewith
would not reasonably be expected to have a Material Adverse Effect and
(b) maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions.

6.09 Books and Records. Maintain books of record and account containing entries
that are full, true and correct in all material respects of all material
dealings and transactions in relation to its business and activities in order to
permit the preparation of the Borrower’s consolidated financial statements in
accordance with GAAP.

6.10 Inspection Rights. When an Event of Default has occurred and is continuing,
permit representatives and independent contractors of the Administrative Agent,
upon reasonable prior notice, at reasonable times and at reasonable intervals,
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and condition with its officers and, if a Senior
Officer of the Borrower is present, its independent public accountants.

 

43



--------------------------------------------------------------------------------

6.11 Use of Proceeds. Use the proceeds of the Borrowings for working capital,
capital expenditures, acquisitions and other general corporate purposes not in
contravention of any Law or of any Loan Document. The Borrower will not request
any Borrowing, shall not use and shall procure that its Subsidiaries and its or
their respective directors, officers and employees shall not use, the proceeds
of any Borrowing (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

6.12 Status of Obligations. The Obligations of the Borrower under this Agreement
shall at all times rank at least pari passu in right of payment and in right of
security (other than Liens permitted under Section 7.01) with all Material
Indebtedness that is Indebtedness for borrowed money; provided that, solely for
purposes of this Section 6.12, any determination of Material Indebtedness shall
assume that all unused commitments are fully drawn under any credit facility of
the Borrower or its Subsidiaries.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, the Borrower shall not and shall
not (except in the case of the covenant set forth in Section 7.03, which
covenant shall apply solely to the Borrower) permit any Subsidiary to, directly
or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist, any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens created or arising pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and, if the
obligation secured by such Lien is modified, refinanced, refunded, extended,
renewed or replaced, any Lien securing such modified, refinanced, refunded,
extended, renewed or replaced obligation; provided that (i) the property covered
thereby shall not be changed in category or scope and (ii) such Lien shall
secure only those modifications, refinancings, refundings, extensions, renewals
and replacements of the secured obligations that do not increase the outstanding
principal amount thereof plus any accrued interest, premium, fee and reasonable
out-of-pocket expenses payable in connection with any such modification,
refinancing, refunding, extension, renewal or replacement;

(c) Liens for taxes, assessments, levies or governmental charges of any
Governmental Authority, in each case not yet overdue by more than 60 days or
which are being contested in good faith (and, if necessary, by appropriate
proceedings) for which adequate reserves with respect thereto have been
established in accordance with GAAP;

(d) Liens imposed by law or which arise by operation of law and which are
incurred in the ordinary course of business, such as of landlords, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and mechanics’ Liens,
which are not overdue for a period of more than 60 days or which are being
contested in good faith (and, if necessary, by appropriate proceedings) for
which adequate reserves with respect thereto have been established in accordance
with GAAP;

(e) Liens incurred and pledges or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security laws or regulations, other than any Lien imposed by ERISA;

 

44



--------------------------------------------------------------------------------

(f) Liens incurred and pledges or deposits made to secure the performance of
bids, trade contracts, tenders, leases, statutory obligations, surety, customs
and appeal bonds, performance bonds, customer deposits and other obligations of
a similar nature incurred in the ordinary course of business;

(g) easements, zoning restrictions, rights-of-way, leases, subleases and similar
charges, minor defects or irregularities in title, restrictions, encroachments,
imperfections and other similar encumbrances on the real property of such Person
imposed by law or arising in the ordinary course of business which would not be
expected to have a Material Adverse Effect;

(h) statutory and common law rights of set-off and other similar rights and
remedies as to deposits of cash, securities, commodities and other funds in
favor of banks, other depositary institutions, securities or commodities
intermediaries or brokerage, including, without limitation, Liens arising under
the general terms and conditions (Algemene Bank Voorwaarden) of any member of
the Dutch Bankers’ Association (Nederlandse Vereniging van Banken);

(i) Liens of a collecting bank arising in the ordinary course of business under
Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction (or Section 4-208 in the case of the New York Uniform Commercial
Code) and covering only the items being collected upon;

(j) Liens of sellers of goods to the Borrower or a Subsidiary arising under
Article 2 of the Uniform Commercial Code in effect in the relevant jurisdiction
or similar provisions of applicable Law in the ordinary course of business;

(k) any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease (other than a capital lease) entered into by the Borrower or
a Subsidiary in the ordinary course of business;

(l) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement entered into by it;

(m) Liens incurred in connection with the purchase or shipping of goods or
assets on the related assets and proceeds thereof in favor of the seller or
shipper of such goods or assets;

(n) Liens arising from filing UCC financing statements relating solely to
operating leases;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(p) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(q) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrower and its
Subsidiaries;

(r) leases or subleases of personal property of the Borrower or a Subsidiary or
licenses of patents, trademarks and other intellectual property rights of the
Borrower or any of its Subsidiaries that would not reasonably be expected to
have a Material Adverse Effect;

(s) Liens consisting of an agreement to sell, transfer or dispose of any asset
(to the extent such sale, transfer or disposition is not prohibited by this
Agreement);

 

45



--------------------------------------------------------------------------------

(t) Liens on accounts receivable (and related supporting obligations and books
and records and the proceeds thereof) subject to a Permitted Securitization
Transaction;

(u) Liens in respect of judgments that do not constitute an Event of Default
under Section 8.01(h);

(v) Liens on any property acquired, constructed or improved by the Borrower or
any Subsidiary to secure or provide for the payment of all or any part of the
purchase price of such property or the cost of such construction or improvement
(or Liens securing obligations to finance the development, construction, lease,
repairs, additions or improvements to property (real or personal) whether
through the direct purchase of such assets or through the purchase of equity
interests in a Person owning such assets), including Liens securing capital
leases, tax retention and other synthetic lease obligations and purchase money
obligations; provided that such Liens shall attach only to the asset acquired in
connection with the incurrence of such obligations and any proceeds and products
thereof;

(w) Liens securing Indebtedness (including Indebtedness committed to the
Borrower or any Subsidiary but not advanced) or other obligations in aggregate
outstanding principal amount not to exceed 20% of Consolidated Net Worth (the
“Secured Debt Cap”) as of the most recently ended fiscal quarter of the
Borrower, after giving pro forma effect for any Acquisition or Material
Disposition occurring since the end of such quarter and on or prior to the time
of such incurrence; and

(x) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) the property covered thereby is not
changed in category or scope after such acquisition or after such Person
becoming a Subsidiary and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be, and any modification, refinancing, refunding,
extension, renewal or replacement thereof that do not increase the outstanding
principal amount thereof plus any accrued interest, premium, fee and reasonable
out-of-pocket expenses payable in connection with any such refinancing,
refunding, extension, renewal or replacement.

7.02 Subsidiary Indebtedness. Allow or permit any Subsidiary to create, incur,
assume or suffer to exist any Indebtedness in an aggregate outstanding principal
amount which exceeds 20% of Consolidated Net Worth (the “Subsidiary Debt Cap”)
(measured as of the most recently ended fiscal quarter of the Borrower for which
financial statements have been delivered to the Administrative Agent and the
Lenders pursuant to Section 6.01, after giving pro forma effect for any
Acquisition or Material Disposition occurring since the end of such quarter and
on or prior to the time of such incurrence (provided that, for the avoidance of
doubt, no Default or Event of Default shall be deemed to have occurred if such
aggregate outstanding principal amount of Indebtedness shall not at a later time
exceed the Subsidiary Debt Cap so long as, at the time of the creation,
incurrence, assumption or initial existence thereof, such Indebtedness was
permitted to be incurred)), other than the following:

(a) (i) Indebtedness owing to the Borrower or to any other Subsidiary of the
Borrower and (ii) guaranties of any Indebtedness of any Subsidiary owing to the
Borrower or to any other Subsidiary;

(b) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of such Subsidiary;

 

46



--------------------------------------------------------------------------------

(c) Indebtedness incurred by any Subsidiary arising from agreements providing
for indemnification, adjustment of purchase price, non-compete, consulting,
deferred compensation or similar obligations, or from guaranties or letters of
credit, surety bonds or performance bonds securing the performance of such
Subsidiary pursuant to such agreements, in connection with acquisitions or
dispositions of any business, assets or Subsidiary of such Subsidiary;

(d) Indebtedness owed to any Person (including obligations in respect of letters
of credit) which finances worker’s compensation, health, disability, life
insurance or other employee benefits or property, casualty or liability
insurance or captive insurance, or which may be deemed to exist pursuant to
reimbursement or indemnification obligations to such Person;

(e) (i) Indebtedness that may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business and (ii) Indebtedness of any Subsidiary in respect
of performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations to the extent any such obligations constitute indebtedness;

(f) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization,
other than an account evidenced by a negotiable certificate of deposit and
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument of a Subsidiary drawn against
insufficient funds in the ordinary course of business;

(g) Indebtedness pursuant to a Permitted Securitization Transaction;

(h) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals, extensions or replacements thereof that
do not increase the outstanding principal amount thereof, plus any accrued
interest, premium, fees, costs and expenses payable in connection with any such
refinancing, refunding, renewal or extension;

(i) Indebtedness incurred to finance the acquisition, construction or
improvement of any property (or Indebtedness to finance the development,
construction, lease, repairs, additions or improvements to property (real or
personal) whether through the direct purchase of such assets or through the
purchase of equity interests in a Person owning such assets), including capital
leases, tax retention and other synthetic lease obligations and purchase money
obligations; provided that any such Indebtedness shall be secured only by the
property acquired in connection with the incurrence of such Indebtedness and any
proceeds and products thereof;

(j) obligations (contingent or otherwise) of any Subsidiary existing or arising
under any Swap Contract, provided that such obligations are (or were) entered
into by such Subsidiary in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Subsidiary, or
changes in the value of securities issued by such Subsidiary, and not for
purposes of speculation; and

(k) Acquired Indebtedness and any modifications, refinancings, refundings,
extensions, renewals and replacements thereof which do not increase the
outstanding principal amount thereof plus interest, premium, fees and expenses.

7.03 Fundamental Changes. Merge or consolidate with or into any other Person if,
immediately after giving effect to such merger or consolidation, (a) a Default
or an Event of Default exists or (b) the Borrower is not the continuing or
surviving Person (unless the Person formed by such merger or consolidation
(i) assumes, by an assumption agreement with terms reasonably satisfactory to
the Required Lenders, all of the Obligations of the Borrower under the Loan
Documents and (ii) is organized in the United States, Ireland, the Netherlands
or in any other jurisdiction approved by the Lenders).

 

47



--------------------------------------------------------------------------------

7.04 Dispositions. Convey, transfer, lease or otherwise Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of the
assets of the Borrower and its Subsidiaries, taken as a whole, to or in favor of
any other Person.

7.05 Leverage Ratio. Permit the Leverage Ratio to be greater than (a) 4.5 to 1.0
at the end of any fiscal quarter of the Borrower ending on or after December 31,
2020 but on or prior to June 30, 2021, and (b) 3.5 to 1.0 at the end of any
fiscal quarter of the Borrower ending after June 30, 2021; provided that the
Borrower may, only twice during the term of this Agreement, in connection with
an Acquisition for which the aggregate consideration paid or to be paid in
respect thereof exceeds $500,000,000, elect to increase the maximum Leverage
Ratio permitted hereunder by 0.5 to 1.0 for a period of four consecutive fiscal
quarters commencing with the fiscal quarter in which such Acquisition occurs
(any such election in respect of the maximum Leverage Ratio pursuant to this
Section 7.05 being referred to as an “Acquisition Holiday”); provided, further,
that at least one (1) complete fiscal quarter must have elapsed between the end
of the first Acquisition Holiday and the beginning of the second Acquisition
Holiday.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within three Business Days
after the same becomes due, any interest on any Loan, or any facility,
utilization or other fee due hereunder, or (iii) within three Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05, 6.11, 6.12,
7.03, 7.04 or 7.05 that applies to it; or

(c) Other Defaults. The Borrower fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document which is not remedied within thirty (30) days after a Senior
Officer receives written notice from the Administrative Agent or the Required
Lenders; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made by the Borrower herein, in any other Loan Document, or
in any document delivered in connection herewith or therewith shall be incorrect
in any material respect when made; or

(e) Cross-Default; Cross-Acceleration. (i) The Borrower or any Subsidiary fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Indebtedness and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Material
Indebtedness, the effect of which such failure to pay is to cause, or to permit
the holder or holders of such Material Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, such Material Indebtedness to be demanded or to become due or to be
repurchased or redeemed (automatically or otherwise) prior to its stated
maturity, (ii) the Borrower or any Subsidiary fails to observe or perform any
other agreement or instrument evidencing any Material Indebtedness, or any other
event occurs, in each case the effect of which failure or other event is to
cause such Material Indebtedness to be demanded or to become due or to be
repurchased or redeemed (automatically or otherwise), in full, prior to its
stated maturity; provided that, if the holders of such Material Indebtedness
must elect to have it repurchased or redeemed, then this clause (ii) shall apply
only if holders sufficient

 

48



--------------------------------------------------------------------------------

to make the Material Indebtedness become repurchased or redeemed in full make
such election; or (iii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than $100,000,000; or

(f) Insolvency Proceedings, Etc. The Borrower or any Material Subsidiary of the
Borrower institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, examiner, liquidator, rehabilitator or similar officer for it or
for all or substantially all of its property; or any receiver, trustee,
custodian, conservator, examiner, liquidator, rehabilitator or similar officer
is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
substantially all of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or

(g) Inability to Pay Debts. The Borrower or any Material Subsidiary of the
Borrower becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due; or

(h) Judgments. There is entered against the Borrower or any Material Subsidiary
of the Borrower one or more final judgments with respect to which all appeals
have been exhausted or are time-barred for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance or captive insurance as to which the insurer does not
dispute coverage) and (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 60 consecutive days
during which such judgments or orders shall not have been paid, vacated,
discharged, stayed or bonded; or

(i) Change of Control. There occurs any Change of Control with respect to the
Borrower.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(i) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(iii) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided, however, that upon the occurrence of any event specified in subsection
(f) or (g) of Section 8.01 (with respect to the Borrower), the obligation of
each Lender to make Loans shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender.

 

49



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations in respect of the Loan Documents shall, subject to
the provisions of Section 2.12, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) required hereunder to be paid to the Administrative Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) required
hereunder to be paid to the Lenders (including fees, charges and disbursements
of counsel to the respective Lenders and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations (other than unasserted
indemnification or other contingent obligations) have been paid in full, to the
Borrower or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authorization of Administrative Agent. Each of the Lenders
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity as a
Lender. Such Person and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

50



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties in connection
with the arranging and other services regarding this Agreement and the
administration of the Loan Documents and the transactions contemplated thereby,
regardless of whether a Default has occurred and is continuing (it being
understood that, for the avoidance of doubt, the foregoing shall not apply with
respect to any transactions other than the transactions under this Agreement or
the transactions contemplated hereby, including, without limitation, other
corporate transactions, other financial matters and custodial relationships
between the Person acting as Administrative Agent (and not in its capacity as
Administrative Agent), the Borrower or the Borrower’s Affiliates, and except as
otherwise agreed to in writing by such Persons);

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) except, in each case for
this clause (i), to the extent of its gross negligence or willful misconduct or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
written notice, request, certificate, consent,

 

51



--------------------------------------------------------------------------------

statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
Affiliate may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and Affiliate and
to the Related Parties of the Administrative Agent and any such sub-agent and
Affiliate, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower (so long as no Event of Default has
occurred and is continuing), to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders with the consent of the Borrower (if required) and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders and, to the extent the consent of the Borrower is required for
such appointment, the Borrower) (the “Resignation Effective Date”), then the
retiring Administrative Agent may on behalf of the Lenders appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders, with the consent of the Borrower (so long as
no Event of Default has occurred and is continuing), appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent (other than as
provided in Section 3.06 and other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the

 

52



--------------------------------------------------------------------------------

other Loan Documents (if not already discharged therefrom as provided above in
this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers or the Syndication Agent listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as a Lender
hereunder. None of the Arrangers or the Syndication Agent listed on the cover
page hereof shall have or be deemed to have any fiduciary relationship with any
Lender.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

53



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. Subject to Section 1.08, Section 3.03 and Section 6.12,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in a writing signed by the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) and the Borrower,
and delivered to the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(d) or (e), without the written
consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
of any Lender terminated pursuant to Section 2.04 or 8.02(i)) without the
written consent of such Lender;

(c) extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Administrative Agent or any Lender hereunder (including the Maturity Date)
or under any other Loan Document without the written consent of such Lender (or,
in the case of the Administrative Agent, such Person);

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan owed to any Lender, or (subject to clause (iv) of the proviso below) any
fees or other amounts payable hereunder or under any other Loan Document to any
Lender without the written consent of such Lender; provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest at
the Default Rate;

(e) change any provision of Section 1.08 or this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

(f) amend Section 8.03 or the definition of “Applicable Percentage” in a manner
that would alter the pro rata sharing of payments required thereby or otherwise
under this Agreement without the written consent of each Lender; or

(g) amend Section 2.02(a) (solely with respect to funding procedures relating to
LIBOR Rate Loans);

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Required
Lenders or each directly-affected Lender, as the case may be, directly affect
the rights or duties of the Administrative Agent under this Agreement or any
other Loan Document; and (ii) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the respective
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended nor

 

54



--------------------------------------------------------------------------------

the principal amount owed to such Lender reduced or the final maturity thereof
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders or any modification of this sentence shall require the consent of such
Defaulting Lender.

For the avoidance of doubt and notwithstanding any provision herein to the
contrary, this Agreement (including, without limitation, this Section 10.01) may
be amended (or amended and restated) with the written consent of the Required
Lenders (or the Administrative Agent on behalf of the Required Lenders) and the
Borrower (i) to add one or more additional tranches of loans (including
additional revolving credit or term loan facilities) to this Agreement and to
permit the extensions of credit from time to time outstanding hereunder (or
under such amended and restated agreement) and the accrued interest and fees in
respect thereof to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the then-outstanding obligations of the Borrower hereunder, and
(ii) in connection with the foregoing, to include, as appropriate, the Lenders
providing such additional tranches of loans in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Borrower acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Loan Document (including the schedules and exhibits thereto), then
the Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic
communication as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02;

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

55



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail FpML messaging, and Internet or intranet websites) pursuant to the
procedures approved by the Administrative Agent and notified to the Borrower;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
Each of the Administrative Agent and the Borrower agrees to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final judgment, with respect to which all appeals have been exhausted or
abandoned, to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier, e-mail address or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier, e-mail address or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and e-mail address to which notices and other communications
may be sent and (ii) accurate wire instructions for such Lender. Furthermore,
each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States Federal and state

 

56



--------------------------------------------------------------------------------

securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Loan Notices) purportedly given by the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by the Borrower. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising set-off rights in accordance with Section 10.08
(subject to the terms of Section 2.11) or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall collectively have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 2.11, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the preparation,
negotiation, execution, delivery and administration (including, without
limitation, the exercise of the Administrative Agent’s rights under
Section 6.10) of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof to the extent
requested by the Borrower (whether or not the transactions contemplated hereby
or thereby shall be consummated) and (ii) all reasonable and documented out of
pocket expenses incurred by the Administrative Agent or any Lender (including
the reasonable and documented fees, charges and disbursements of any counsel for
the Administrative Agent or any Lender), if an Event of Default exists, in
connection with the enforcement of its rights or remedies (A) under this
Agreement and the other

 

57



--------------------------------------------------------------------------------

Loan Documents, including its rights under this Section or (B) in connection
with the Loans made hereunder. Notwithstanding the foregoing, the costs and
expenses of counsel required to be paid by the Borrower in connection with the
preparation, negotiation, execution and delivery of the Loan Documents and
occurring on or before the Closing Date shall be limited as set forth in the
applicable Fee Letter. For the avoidance of doubt and notwithstanding the
foregoing provisions on this Section 10.04(a), no payment shall be required for
costs and expenses that are taxes, duties, levies, imposts, deductions,
assessments, fees or similar charges or liabilities with respect thereto other
than amounts that represent losses, claims, damages, liabilities or related
expenses arising from any claim other than for taxes, duties, levies, imposts,
deductions, assessments, fees or similar charges or liabilities with respect
thereto.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any amounts required to be paid by the
Borrower pursuant to Section 3.01), (ii) any Loan or the use or proposed use of
the proceeds therefrom, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction in a final judgment, with respect to which
all appeals have been exhausted or abandoned, to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final judgment, with respect to which all appeals have
been exhausted or abandoned, in its favor on such claim as determined by a court
of competent jurisdiction or (z) result from any dispute solely among
Indemnitees (not arising as a result of any act or omission by the Borrower or
any of its Subsidiaries) other than claims against the Administrative Agent, the
Syndication Agent or any Arranger in its capacity as, or in fulfilling its role
as, the Administrative Agent, the Syndication Agent or an Arranger or any
similar role under this Agreement. For the avoidance of doubt and
notwithstanding the foregoing provisions of this Section 10.04(b), no indemnity
shall be available to any Indemnitee to the extent that any losses, claims,
damages, liabilities or related expenses are taxes, duties, levies, imposts,
deductions, assessments, fees or similar charges, or liabilities with respect
thereto (collectively, “Applicable Taxes”) other than any Applicable Taxes that
represent losses, claims, damages, liabilities or related expenses arising from
any non-Applicable Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the

 

58



--------------------------------------------------------------------------------

applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.10(d).

(d) Waiver of Consequential Damages, Etc. The Borrower agrees that no Indemnitee
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to it or its Subsidiaries or Affiliates or to its or their respective
equity holders or creditors arising out of, or related to or in connection with
any aspect of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof, except to the extent of
direct, as opposed to special, indirect, consequential or punitive, damages
determined in a final judgment, with respect to which all appeals have been
exhausted or abandoned, by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee or any of its
officers, directors, employees, agents or advisors or such Indemnitee’s breach
in bad faith of its obligations under this Agreement or the other Loan
Documents. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from (i) the gross negligence or willful misconduct of such
Indemnitee or its Related Parties as determined by a final judgment, with
respect to which all appeals have been exhausted or abandoned, by a court of
competent jurisdiction or (ii) a claim brought by the Borrower against such
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower has obtained a final judgment,
with respect to which all appeals have been exhausted or abandoned, in its favor
on such claim as determined by a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section 10.04 shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

59



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender (except that
the Borrower may effect or enter into transactions not prohibited by
Section 7.03) and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents.

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed, it being understood that the Borrower may withhold its approval if it
reasonably believes that an assignment would result in the incurrence of
increased costs payable by

 

60



--------------------------------------------------------------------------------

the Borrower under this Agreement) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; and provided,
further, that the Borrower shall not in any event be required to pay any portion
of such fee unless the Borrower requests that a Lender be replaced pursuant to
the provisions of Section 10.16. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, at the request of the Borrower, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease

 

61



--------------------------------------------------------------------------------

to be a party hereto) but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that, except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. This Section 10.06(c) shall be construed
so that all Loans are at all times maintained in “registered form” within the
meaning of Section 163(f), 871(h)(2), and 881(c)(2) of the Code and Sections
5f.103-1(c) and 1.871-14 of the United States Treasury Regulations.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (iv) such Lender
shall remain the holder of its Loans and owner of its interest in this Agreement
for all purposes hereunder.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be (without
duplication of amounts paid to a participating Lender) entitled to the benefits
of Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations
with respect thereto) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to subsection (b) of this Section; provided
that such Participant (A) agrees to be subject to the provisions of Sections
3.04 and 10.16 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment which (i) would accrue to
such Participant if it were deemed to be a “Lender” under Sections 3.01 or 3.04
(and subject to the requirements and limitations with respect thereto)

 

62



--------------------------------------------------------------------------------

and (ii) results from a Change in Law for which a Participant would be entitled
to compensation under Sections 3.01 or 3.04 (in accordance with the immediately
preceding clause (i)) that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.04 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.11 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. This
Section 10.06(d) shall be construed so that all Loans are at all times
maintained in “registered form” within the meaning of Section 163(f), 871(h)(2),
and 881(c)(2) of the Code and Sections 5f.103-1(c) and 1.871-14 of the United
States Treasury Regulations.

(e) Limitations upon Participant Rights. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.01
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 10.15 as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) on a confidential, need-to-know basis, to its Affiliates and to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction (including, without limitation, credit
insurance providers) relating to the Borrower and its obligations, (g)

 

63



--------------------------------------------------------------------------------

with the consent of the Borrower, or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments and the Borrowings. For purposes of this Section, “Information”
means all information received from the Borrower relating to the Borrower or any
of its businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

10.08 Set-off. In addition to any other rights and remedies that such Lender may
have, upon the occurrence and during the continuance of an Event of Default,
each Lender and each of their respective Affiliates is hereby authorized at any
time and from time to time, without prior notice to the Borrower, any such
notice being waived by the Borrower, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender to or
for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of set-off hereunder, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.12 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of set-off. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations.

 

64



--------------------------------------------------------------------------------

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Borrowing, and shall survive
in full force and effect until payment in full of all Obligations (other than
indemnification and other contingent obligations).

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13 No advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Lenders and the Arrangers
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) in connection with the arranging and other services
regarding this Agreement and the administration of the Loan Documents and the
transactions contemplated thereby, the Administrative Agent, each Lender and
each Arranger, as applicable, each is and has been acting solely as a principal
and has not been, is not and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates or any other Person (it
being understood that the foregoing shall not apply with respect to any other
transactions, including, without limitation, other corporate transactions, other
financial matters and custodial relationships between such parties, and except

 

65



--------------------------------------------------------------------------------

as otherwise agreed to by the relevant parties) and (B) neither the
Administrative Agent nor any Lender nor any Arranger has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Lenders and the Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Lender nor any Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Lenders and
the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby except to the extent provided otherwise in clause (ii) above.

10.14 Electronic Execution of Assignments and Certain Other Documents. This
Agreement and any document, amendment, approval, consent, information, notice,
certificate, request, statement, disclosure or authorization related to this
Agreement (each a “Communication”), including Communications required to be in
writing, may be in the form of an Electronic Record and may be executed using
Electronic Signatures. The Borrower agrees that any Electronic Signature on or
associated with any Communication shall be valid and binding on the Borrower to
the same extent as a manual, original signature, and that any Communication
entered into by Electronic Signature, will constitute the legal, valid and
binding obligation of the Borrower enforceable against such in accordance with
the terms thereof to the same extent as if a manually executed original
signature was delivered. Any Communication may be executed in as many
counterparts as necessary or convenient, including both paper and electronic
counterparts, but all such counterparts are one and the same Communication. For
the avoidance of doubt, the authorization under this paragraph may include,
without limitation, use or acceptance by the Administrative Agent and each of
the Lenders of a manually signed paper Communication which has been converted
into electronic form (such as scanned into PDF format), or an electronically
signed Communication converted into another format, for transmission, delivery
and/or retention. The Administrative Agent and each of the Lenders may, at its
option, create one or more copies of any Communication in the form of an imaged
Electronic Record (“Electronic Copy”), which shall be deemed created in the
ordinary course of the such Person’s business, and destroy the original paper
document. All Communications in the form of an Electronic Record, including an
Electronic Copy, shall be considered an original for all purposes, and shall
have the same legal effect, validity and enforceability as a paper record.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to accept an Electronic Signature in any form or in
any format unless expressly agreed to by the Administrative Agent pursuant to
procedures approved by it; provided, further, without limiting the foregoing,
(a) to the extent the Administrative Agent has agreed to accept such Electronic
Signature, the Administrative Agent and each of the Lenders shall be entitled to
rely on any such Electronic Signature purportedly given by or on behalf of the
Borrower without further verification and (b) upon the request of the
Administrative Agent or any Lender, any Electronic Signature shall be promptly
followed by such manually executed counterpart. For purposes hereof, “Electronic
Record” and “Electronic Signature” shall have the meanings assigned to them,
respectively, by 15 USC §7006, as it may be amended from time to time.

10.15 Tax Forms.

(a) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

66



--------------------------------------------------------------------------------

(i) duly completed copies of IRS Form W-8BEN or IRS Form W-8BEN-E claiming
eligibility for exemption from United States Federal withholding tax under an
income tax treaty to which the United States is a party,

(ii) duly completed copies of IRS Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,

(iv) IRS Form W-8IMY and all required supporting documentation, or

(v) any other form prescribed by applicable Law as a basis for claiming
exemption from United States Federal withholding tax duly completed together
with such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower to determine the withholding or deduction required to be
made.

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Lender to the extent that it may legally do so,
as are required under such Laws to confirm such Lender’s entitlement to any
available exemption from, or reduction of, applicable withholding taxes in
respect of all payments to be made to such Lender outside of the U.S. by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in such other jurisdiction.

(b) Upon the request of the Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9. If such Lender fails to deliver such forms, then the Administrative Agent
may withhold from any interest payment to such Lender an amount equivalent to
the applicable back-up withholding tax imposed by the Code, without reduction.

(c) If a payment made to a Lender or a Participant under any Loan Document would
be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 10.15(c), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

67



--------------------------------------------------------------------------------

10.16 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives notice under Section 3.02, or if any Lender
is a Restricted Lender (as defined below), or if any Lender is a Defaulting
Lender, or if any other circumstance exists hereunder that gives the Borrower
the right to replace a Lender as a party hereto, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) in the case of any such assignment by a Restricted Lender, the assignee must
have approved in writing the substance of the amendment, waiver or consent which
caused the assignor to be a Restricted Lender; and

(e) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment required pursuant to
this Section 10.16 may be effected pursuant to an Assignment and Assumption
executed by the Borrower and the assignee and acknowledged by the Administrative
Agent, and that the Lender required to make such assignment need not be a party
thereto.

For the purposes of this Section 10.16, a “Restricted Lender” means a Lender
that fails to approve an amendment, waiver or consent requested by the Borrower
pursuant to Section 10.01 that has received the written approval of not less
than the Required Lenders but also requires the approval of such Lender.

10.17 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

68



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY,
BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY
HERETO OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.18 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.19 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other

 

69



--------------------------------------------------------------------------------

information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

10.20 Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Solely to the extent any Lender that is an Affected Financial Institution is a
party to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the Relevant Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the Relevant
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability, as deemed necessary by the
Relevant Resolution Authority, to give effect to the exercise of the Write-Down
and Conversion Powers of the Relevant Resolution Authority.

10.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.22 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

70



--------------------------------------------------------------------------------

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 10.22, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Signature pages follow.]

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be duly executed as of the date first above written.

 

STRYKER CORPORATION

By:  

/s/ Jeanne M. Blondia

Name: Jeanne M. Blondia Title: Vice President, Finance and Treasurer

STRYKER CORPORATION

TERM LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Mollie S. Canup

Name: Mollie S. Canup Title: Vice President

STRYKER CORPORATION

TERM LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Yinghua Zhang

Name: Yinghua Zhang Title: Director

STRYKER CORPORATION

TERM LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Andrea S. Chen

Name: Andrea S. Chen Title: Managing Director

STRYKER CORPORATION

TERM LOAN AGREEMENT

Signature Page